                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


Ricky A. Lockwood,

       Plaintiff,

v.                                           Case No. 18-12589

Commissioner of Social Security,             Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

                                  ORDER ADOPTING
                       8/13/19 REPORT AND RECOMMENDATION

       Plaintiff Ricky A. Lockwood filed this action seeking judicial review of Defendant

Commissioner’s determination that he is not entitled to benefits under the Social Security Act.

The matter was referred to Magistrate Judge Mona Majzoub for determination of all non-

dispositive motions under 28 U.S.C. § 636(b)(1)(A) and issuance of a report and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Thereafter, the parties filed

cross-motions for summary judgment.

       In a Report and Recommendation (“R&R”) issued on August 13, 2019, the magistrate

judge recommends that “Plaintiff’s Motion for Summary Judgment (docket no. 14) be

GRANTED, that Defendant’s Motion for Summary Judgment (docket no. 15) be DENIED, and

that the case be remanded to the Commissioner under sentence four of 42 U.S.C. § 405(g).”

(R&R at 1).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

                                                1
being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the August 13, 2019 R&R.

       IT IS ORDERED that Plaintiff’s Motion for Summary Judgment is GRANTED, that

Defendant’s Motion for Summary Judgment is DENIED, and that the case be remanded to the

Commissioner under sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

Dated: September 3, 2019                    s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge




                                                2
